UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA




 INDIGENOUS PEOPLE OF BIAFRA,

                           Plaintiff,            Civil Action No. 21-2068 (JMC)

         v.

 ANTONY BLINKEN, Secretary of State, and
 LLOYD AUSTIN, III, Secretary of Defense,
 in their official capacities.

                           Defendants.


                                          ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that Defendants’ Motion to Dismiss, ECF No. 11, is GRANTED. This is a

final, appealable order.

       SO ORDERED.

       DATE: October 31, 2022




                                                         Jia M. Cobb
                                                         U.S. District Court Judge




                                             1